i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00542-CV

                 IN RE ESTATE OF JOHN G. KAIN, IV d/b/a Jay Kay Ranch,
      John G. Kain Ranch Limited Ptr., John G. Kain Ranch Mgmt., LLC, and John G. Kain,
       Individually and as Independent Executor of the Estate of John G. Kain, IV, Deceased

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 28, 2009, Relator filed a petition for a writ of mandamus. After considering the

petition and the Real Party in Interest’s response, this court has determined that the Relator is not

entitled to the relief sought. The petition is, therefore, DENIED. See TEX . R. APP . P. 52.8(a).


                                                                   PER CURIAM




         … This proceeding arises out of Cause No. 04-12-00396-CVF, styled In re Estate of John G. Kain, IV d/b/a
           1

Jay Kay Ranch, John G. Kain Ranch Limited Ptr., John G. Kain Ranch Mgmt., LLC, and John G. Kain, Individually
and as Independent Executor of the Estate of John G. Kain, IV, Deceased, pending in the 81st Judicial District Court,
Frio County, Texas, the Honorable Stella Saxon presiding.